Citation Nr: 1632246	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-07 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to reinstatement of death pension prior to July 1, 2012, and a higher rate of death pension from August 1, 2013.

3.  Entitlement to service connection for arthritis of the hands and feet, for purposes of accrued benefits.

4.  Entitlement to service connection for a left elbow disability, for purposes of accrued benefits.

5.  Entitlement to service connection for a right wrist disability, for purposes of accrued benefits.

6.  Entitlement to service connection for a left foot fallen arch, for purposes of accrued benefits.

7.  Entitlement to service connection for right eye blindness, for purposes of accrued benefits.

8.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

9.  Entitlement to service connection for tinnitus, for purposes of accrued benefits.

10.  Entitlement to service connection for hypertension, for purposes of accrued benefits.

11.  Entitlement to service connection for depression, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel 





INTRODUCTION

The Veteran served honorably on active duty from February 8, 1951 to February 7, 1955, and from January 15, 1959 to January 14, 1963.  He had a subsequent period of service from January 15, 1963 to October 9, 1965, but received a dishonorable discharge after he was convicted of desertion, bigamy, and wrongful cohabitation.  The character of the Veteran's October 1965 discharge is a bar to the receipt of VA benefits stemming from this period of service.  See February 2012 administrative decision.  

The Veteran died in August 2006, and the appellant is his surviving spouse.  

This matter originally came to the Board of Veterans Appeals (Board) from a May 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  The appellant timely appealed this rating decision, and in a January 2011 decision, the Board determined that the legal criteria for recognition of the appellant as the Veteran's surviving spouse had been met.  The Board then remanded the issue of entitlement to Dependency and Indemnity Compensation (DIC) to the RO for initial consideration.  

In March 2012, the RO issued a Supplemental Statement of the Case denying entitlement to DIC based on service connection for the cause of the Veteran's death.  In a June 2012 decision, the Board denied service connection for the cause of the Veteran's death.  The Board also determined that the appellant's DIC claim included the issues of entitlement to nonservice-connected death pension and accrued benefits.  The Board then remanded those issues to the RO for initial consideration, followed by the issuance of a Supplemental Statement of the Case in the event those benefits sought were not granted in full.  

While the matter was in remand status, in an October 2012 decision, the Honolulu RO granted nonservice-connected pension benefits on an accrued benefits basis.  The October 2012 decision also denied service connection for arthritis of the hands and feet, left elbow disability, residuals of a broken right wrist, left foot fallen arch, blind right eye, bilateral hearing loss, tinnitus, hypertension, and depression, for purposes of accrued benefits.  

Also in the October 2012 decision, the Honolulu RO denied the appellant's claim for death pension on the basis that she failed to provide the necessary income information.  In November 2012, the Honolulu RO issued a Supplemental Statement of the Case addressing the issue of entitlement to nonservice-connected death pension.  Later in November 2012, the appellant's appeal of this issue was closed after she advised the RO that she no longer wished to continue her appeal with respect to this particular issue.  

Thereafter, the appellant submitted a request to reopen her claim for DIC based on service connection for the cause of the Veteran's death as well as "a new death pension claim."  See, e.g., February 8, 2013, Report of General Information, contained only in the Virtual VA file.  In April 2013 decisions, the St. Paul PMC denied the appellant's request for reinstatement of her death pension as well as her claim for DIC based on service connection for the cause of the Veteran's death.  See April 2013 rating decision and letter of April 22, 2013, currently contained only in the Virtual VA file.  The appellant appealed the PMC's determination.  

Before the appeal was certified to the Board, however, in a June 2013 determination, the PMC reinstated the appellant's death pension, effective August 1, 2013, in the amount of $27 monthly.  In a November 2013 statement, the appellant indicated that she disagreed with the amount of her monthly pension.  Since that time, in an April 2015 decision, the PMC reduced her monthly pension to $26, effective January 2, 2014, based on an increase in countable income.  In light of the PMC's actions, the Board has characterized the appellant's pension appeal as set forth above on the cover page of this decision and remand.  

In August 2015, the Board remanded these claims, which have now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted below, the Board has found new and material evidence to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The reopened claim and the issue of entitlement to reinstatement of death pension prior to July 1, 2012, and a higher rate of death pension from August 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for these issues.


FINDINGS OF FACT

1.  A June 2012 Board decision denied the appellant's original claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence received since the Board's June 2012 decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  At the time of the Veteran's death, claims for entitlement to service connection for arthritis of the hands and feet, a left elbow disability, a right wrist disability, left foot fallen arch, right eye blindness, bilateral hearing loss, tinnitus, hypertension, and depression were pending. 

4.  The evidence of record at the time of the Veteran's death preponderated against a finding that arthritis of the hands and feet manifested during service or within the first post service year, or was otherwise related to service.

5.  The evidence of record at the time of the Veteran's death preponderated against a finding that a left elbow disability manifested during service, or was otherwise related to service.

6.  The evidence of record at the time of the Veteran's death preponderated against a finding that a right wrist disability manifested during service or was otherwise related to service.

7.  The Veteran's left foot fallen arch, diagnosed as pes planus, left foot, was incurred during his active duty service.

8.  During his military service, the Veteran was treated for refractive error, astigmatism in the right eye.

9.  There is no evidence of superimposed disease or injury to his right eye during service.    

10.  The evidence of record at the time of the Veteran's death preponderated against a finding that right eye blindness, diagnosed as severe contusion injury to the right eye with dislocated lens and secondary glaucoma, manifested during service or was otherwise related to service.

11.  The evidence of record at the time of the Veteran's death preponderated against a finding that bilateral hearing loss manifested during service or within the first post service year, or was otherwise related to service.

12.  The evidence of record at the time of the Veteran's death preponderated against a finding that tinnitus manifested during service or within the first post service year, or was otherwise related to service.

13.  The evidence of record at the time of the Veteran's death preponderated against a finding that hypertension manifested during service or within the first post service year, or was otherwise related to service.

14.  The evidence of record at the time of the Veteran's death preponderated against a finding that depression manifested during service or within the first post service year, or was otherwise related to service.


CONCLUSIONS OF LAW

1.  The June 2012 Board decision denying the appellant's claim for service connection for the cause of the Veteran's death is final.  See 38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  The criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for arthritis of the hands and feet, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

4.  The criteria for service connection for a left elbow disability, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2015).

5.  The criteria for service connection for a right wrist disability, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

6.  The criteria for service connection for pes planus, left foot, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2015).

7.  The criteria for service connection for right eye blindness, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000, 4.9 (2015).

8.  The criteria for service connection for bilateral hearing loss, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.1000 (2015).

9.  The criteria for service connection for tinnitus, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

10.  The criteria for service connection for hypertension, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).

11.  The criteria for service connection for depression, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this decision, the Board reopens the claim of entitlement to service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary as to that issue.

As to the other issues decided in this decision, VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2012.

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims. Moreover, as noted in greater detail below, the appellant must rely on the evidence of record at the time of the Veteran's death in order to be successful in her claims. There is no indication of any other outstanding VA or Federal records which have not been obtained, and the appellant is legally precluded from providing new evidence in support of her claims for accrued benefits.

The Board also notes that actions requested in the prior remands have been undertaken.  Specifically, the RO issued a supplemental statement of the case addressing all of these issues in February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Claim to Reopen a Finally Denied Claim

Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service.        38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id. 

The service-connected disability will be considered the principal (primary) cause   of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined   to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In June 2012, the Board issued a decision which, in pertinent part, denied the appellant's original claim seeking entitlement to service connection for the cause of the Veteran's death.  The appellant did not appeal that decision and it is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board's June 2012 decision determined that service connection was not in effect for any disability at the time of the Veteran's death in June 2012.  

As discussed below, the Board is granting service connection for pes planus of the left foot in this decision.  This grant of service connection is not cumulative or redundant of the evidence previously of record and represents a material change in the facts underlying the appellant's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist).  Therefore, it is new and material, and reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death is warranted.

III. Service Connection

As the Veteran's surviving spouse, the appellant is seeking service connection for the Veteran's various disabilities for accrued benefits purposes.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a Veteran, any accrued benefits are payable to his spouse, or to others if he or she is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  Here, the appellant met this requirement by filing her claim for DIC in August 2006.  38 C.F.R. §§ 3.1000(c), 3.152(b).  In addition, the Veteran had claims for entitlement to service connection for the disabilities at issue herein pending at the time of his death.  38 C.F.R. § 3.160(c) (2015) (defining "pending claim" as an application that has not been finally adjudicated).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis; an organic disease of the nervous system, including sensorineural hearing loss and tinnitus; hypertension; or psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such condition shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Arthritis of the Hands and Feet, Left Elbow Disability, 
Right Wrist Disability, Tinnitus, Depression

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for arthritis of the hands and feet, left elbow disability, right wrist disability, tinnitus, or depression.

A review of the Veteran's service treatment records was silent as to any complaints or diagnoses of arthritis of the hands and feet, left elbow disability, right wrist disability, tinnitus, or depression.  

A post service treatment report, dated in January 1971, noted that the Veteran was treated for an injured right wrist following a fall.  Subsequent post service treatment records were silent as to any treatment for or diagnosis of any of these disabilities.

The Veteran filed his claim seeking service connection for these disabilities in March 2006.  While the Veteran was competent to report observable problems he experienced, the Veteran as a layperson has not been shown to be capable of making medical conclusions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the statement filed by the Veteran in support of his claims simply lists the disabilities, and do not reference observable symptoms.  While a claimant is competent to self-diagnose tinnitus, it is unclear if the Veteran did so in this case.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).   

In the absence of competent and credible evidence of any arthritis of the hands and feet, left elbow disability, right wrist disability, tinnitus, or depression at the time of the Veteran's death, the criteria for establishing service connection for these conditions for purposes of accrued benefits has not been established.  Id.  Moreover, there is no indication that any of these claimed disabilities was incurred in or aggravated by his military service.  Therefore, the preponderance of the evidence is against the Veteran's claims.  The Board notes that even if the Veteran's 2006 claim was construed as evidence of current tinnitus the claim for service-connection would still fail as the evidence is against a finding that tinnitus began during or is otherwise related to service.  Tinnitus was not reported during service and the Veteran did not identify when he first noticed tinnitus.  As such, there is no evidence linking tinnitus to service.  

As there is no doubt to be resolved, service connection for arthritis of the hands and feet, left elbow disability, tinnitus, and depression is not warranted.

B.  Bilateral Hearing Loss

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed his claim seeking service connection for bilateral hearing loss in March 2006.  The evidence of record at the time of the Veteran's death did not show current hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  While the Veteran himself believed that he suffered from bilateral hearing loss, the extent of hearing loss and the etiology thereof require medical testing and expertise to determine.  Accordingly, his claim for service connection for hearing loss is not competent medical evidence of hearing loss disability at the time of his death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  
 
In the absence of medical evidence that a hearing loss disability pursuant to 38 C.F.R. § 3.385 existed, the criteria for establishing service connection for bilateral hearing has not been established, and service connection for bilateral hearing loss for accrued benefit purposes is not warranted.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence is against the appellant's claim for entitlement to service connection for bilateral hearing loss for accrued benefits purposes.  As such, there is no doubt to be resolved, and the claim for service connection for bilateral hearing loss for accrued benefits purposes is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Pes Planus, Left Foot.

After reviewing the evidence of record, the Board concludes that the Veteran had pes planus, left foot, which was incurred during his military service.   His enlistment examination, performed in January 1959, listed his feet and lower extremities as normal.  Subsequent inservice treatment records, dated from February 1962 through April 1962, noted his complaints of left foot pain and included diagnoses of pes planus, left foot.  Subsequent service treatment reports, dated during his dishonorable period of service, noted that he continued to have ongoing problems with pes planus, left foot, and that this condition was chronic.  The Veteran reported that he continued to have problems with pes planus, left foot, at the time his filed his claim in March 2006.  Resolving all doubt in favor of the appellant, service connection for pes planus, left foot, for accrued benefits purposes, is warranted.  

D.  Right Eye Blindness

The law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part III, subpart iv, 4.B.1.c. and d. (accessed August 11, 2016).  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

A review of the Veteran's service treatment records revealed findings of refractive error, astigmatism in the right eye.  At the same time, his service treatment records are completely silent as to any superimposed disease or injury to his right eye during his military service.  

A private treatment report, dated in November 1985, noted that the Veteran was being treated after having been struck by a fist to the right eye six days earlier.  The report concluded with a diagnosis of severe contusion injury to the right eye with dislocated lens and secondary glaucoma.  A November 1990 treatment report noted the Veteran's history of a traumatic eye injury in 1989.  Physical examination revealed that he was blind in the right eye.  

The preponderance of the evidence is against the appellant's claim for service connection for right eye blindness.  The Veteran's service treatment records noted his treatment for refractive error of the right eye, including astigmatism.  They are completely silent, however as to a superimposed disease or injury to the right eye.  As such, service connection for refractive error of the right eye, including astigmatism, may not be granted. 38 C.F.R. §§ 3.303(c), 4.9.  

Post service treatment reports indicate that he was treated for a severe right eye injury in November 1985, which was diagnosed as severe contusion injury to the right eye with dislocated lens and secondary glaucoma.  This condition is subsequently shown to have resulted in right eye blindness.  There is, however, no evidence linking these right eye conditions to the Veteran's military service.  On this point, the evidence reflects they are the result of his post service right eye injury in November 1985.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

E.  Hypertension

After reviewing the Veteran's claims file, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis.  This is so because there is no indication that the Veteran's hypertension manifested itself to a degree of 10 percent or more within one year from January 14, 1963, the separation date of his final period of honorable active duty service.  His service treatment records are also silent as to any treatment for or diagnoses of hypertension.  An August 1964 physical examination was silent as to any findings of hypertension, and listed a blood pressure reading of 118/86.  The Veteran later denied having any history of high blood pressure on a September 1965 medical history report.

The preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for hypertension.  Thus, there is no inservice evidence of hypertension.

In addition, although the post-service evidence of record clearly establishes that the Veteran had a diagnosis of hypertension when he filed his claim in March 2006, there is no probative evidence to establish that this condition had its onset in service.  Following his separation from service, the first post service treatment for or reference to hypertension was not until November 1990, over 26 years after his discharge from service.  Moreover, the November 1990 treatment report noted that the Veteran denied any prior history of having high blood pressure.

The Board acknowledges the Veteran's claimed service connection for hypertension in March 2006, which implies that this condition was somehow related to his military service.  The Board finds, however, that this allegation is lacking any probative value.  Hypertension is a disability that originates internally and involves processes that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran was not competent to link his current hypertension to his military service over 26 years earlier.  Finally, the Veteran's assertion is not corroborated by his service treatment records and would be in conflict with his report of medical history in November 1990.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  














      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.  

Service connection for arthritis of the hands and feet, for purposes of accrued benefits, is denied.

Service connection for a left elbow disability, for purposes of accrued benefits, is denied.

Service connection for residuals of a broken right wrist, for purposes of accrued benefits, is denied.

Service connection for pes planus, left foot, for purposes of accrued benefits, is granted.

Service connection for right eye blindness, for purposes of accrued benefits, is denied.

Service connection for bilateral hearing loss, for purposes of accrued benefits, is denied.

Service connection for tinnitus, for purposes of accrued benefits, is denied.

Service connection for hypertension, for purposes of accrued benefits, is denied.

Service connection for depression, for purposes of accrued benefits, is denied.


REMAND

As discussed above, the Board has granted entitlement to service connection for pes planus of the left foot for accrued benefit purposes.  This represents a material change to the facts relating to the issue of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 19.31 (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for AOJ readjudication of this issue, including consideration of the Board's most recent decision.  

In addition, the appellant's claim concerning entitlement to death pension benefits is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  Consequently, adjudication of this claim must be delayed until consideration of the issue identified above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take necessary action to effectuate the Board's decision granting service connection for left foot pes planus for accrued benefit purposes.

2.  Thereafter, readjudicate the claims for entitlement to service connection for the cause of the Veteran's death, and entitlement to reinstatement of death pension prior to July 1, 2012, and a higher rate of death pension from August 1, 2013, considering all the evidence of record.  If any benefits sought on appeal remain denied, issue the appellant and any representative a Supplemental Statement of the Case and provide them an appropriate opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


